— Appeal by the defendant from an amended judgment of the County Court, Westchester County (Warhit, J.), rendered June 14, 2011, revoking a sentence of probation previously imposed by the same court (Cacace, J.), upon a finding that he violated conditions thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of criminal possession of stolen property in the fourth degree.
Ordered that the amended judgment is affirmed.
The defendant’s valid waiver of his right to appeal precludes review of his contention that the sentence imposed was excessive (see People v Bradshaw, 18 NY3d 257, 264-267 [2011]; People v Ramos, 7 NY3d 737, 738 [2006]; People v Lopez, 6 NY3d 248, 255 [2006]; People v Hidalgo, 91 NY2d 733, 735 [1998]; People v Alexander, 104 AD3d 862 [2013]; People v Foy, 89 AD3d 1103, 1103 [2011]; People v Pertillar, 37 AD3d 740 [2007]). Rivera, J.P., Dickerson, Leventhal and Lott, JJ., concur.